Citation Nr: 1316204	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  07-38 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2006 rating decision in which the RO, inter alia, assigned a higher, 70 percent rating for posttraumatic stress disorder (PTSD), and a higher, 40 percent rating for SFW residual of the left thigh, postoperative femoral artery and vein with left knee instability secondary to neuropathy.

In the May 2006 decision, the RO also awarded service connection and assigned an initial 20 percent rating for diabetes mellitus; awarded service connection and assigned an initial 10 percent rating for non proliferative diabetic retinopathy; awarded service connection and assigned an initial 10 percent rating for right lower extremity peripheral neuropathy, and awarded service connection and assigned an initial 0 percent (noncompensable) rating for right lower extremity peripheral artery disease.  The RO also awarded service connection  and assigned  an initial 0 percent (noncompensable rating) for erectile dysfunction.  .  Each noted award was made effective June 20. 2005.  The RO awarded special monthly compensation based on loss of use of a creative organ, effective May 10, 2005.

In October 2006, the Veteran filed a notice of disagreement (NOD) with the RO's determinations on all of the above-noted issues, except with respect to erectile dysfunction and loss of use of a creative organ.  The RO issued a statement of the case (SOC) in October 2007.  In a September 2007 DRO rating decision attached to the SOC, the initial rating for the SFW residual of the left thigh, postoperative femoral artery and vein with left knee instability secondary to neuropathy, was increased to 60 percent disabling (from initial entitlement).  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2007.

Because the matter of service connection for diabetes mellitus involves disagreement with the initial rating assigned following the award of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

Following his December 2007 substantive appeal, the Veteran withdrew from appeal his claim for a higher rating for PTSD in a September 2011 letter.  The RO accepted such withdrawal in an April 2012 supplemental SOC (SSOC); accordingly this issue is no longer before the Board.  The remaining claims were adjudicated in the April 2012 SSOC.  

In a written and signed statement dated in May 2012, the Veteran expressed that he wished to withdraw from appeal all claims remaining on appeal, specifically stating "I do not wish to continue my appeal at all for all of the issues."  

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  During this hearing, the Veteran clarified that he wished to continue his appeal of the claim for a higher initial rating for diabetes mellitus, but wished to withdraw from appeal all his other claims. 

In September 2012, the Board dismissed the claims for higher ratings for  SFW residual of the left thigh, postoperative femoral artery and vein with left knee instability secondary to neuropathy; non proliferative diabetic retinopathy; right lower extremity peripheral neuropathy; and right lower extremity peripheral artery disease.  Also in September 2012, the Board remanded the claim for an increased rating for diabetes mellitus to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued a denial of the claim (as reflected in a January 2013 supplemental SOC), and returned it to the Board for further appellate consideration.

The Board notes that Diagnostic Code 7913 (for rating diabetes mellitus) provides that compensable complications of diabetes are separately rated. Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119.  As previously noted, the Veteran was separately rated for non proliferative diabetic retinopathy; right lower extremity peripheral neuropathy; and right lower extremity peripheral artery disease and those claims were dismissed at the Veteran's request.

In a March 2013 rating decision, the AMC, inter alia, granted service connection and assigned an initial  40 percent rating for peripheral neuropathy of the left lower extremity; granted service connection and assigned an initial 30 percent rating for peripheral neuropathy of the right upper extremity; and granted service connection and assigned an initial 20 percent rating for  peripheral neuropathy of the left upper extremity.  Each award of service connection was made effective May 10, 2005.  After the RO assigned separate, compensable ratings for above noted complications of diabetes mellitus, the Veteran did not express disagreement with any of the assigned ratings.  In the March 2013 rating decision, the AMC also awarded a higher, 40 percent rating for peripheral neuropathy of the right lower extremity, also effective May 10, 2005.  That award was made following the previous dismissal of that claim by the Board.  The Veteran did not express disagreement with the AMC's later decision on that issue.

In February 2013, the Veteran submitted additional evidence and argument in support of his claim on appeal, along with a signed waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2012).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

As a final preliminary matter, the Board previously noted that the Veteran wished to continue an appeal for entitlement to adaptive housing, including entitlement to special adaptive equipment for a bathtub.  The Board noted that entitlement to special adaptive housing was granted in full by the RO in an August 2011 rating, but that a specific claim for special adaptive equipment in the form of a bathtub had not yet been addressed by the RO.  The record does not indicate that it has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the May 10, 2005 effective date of service connection, the Veteran's diabetes mellitus has required insulin and a restricted diet, but has not required a regulation of the Veteran's activities within the meaning of the applicable diagnostic criteria.  

3.  The applicable rating criteria are adequate to rate the Veteran's diabetes mellitus, type II, at all points pertinent to this appeal.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 have been revised, in part. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

A November 2005 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection for diabetes mellitus, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  The May 2006 rating decision reflects the initial adjudication of the claim after issuance of the November 2005 letter. 

After the award of service connection, the Veteran's disagreement the initial rating assigned, and the September 2012 Board decision remanding the claim, the AMC provided an October 2012 letter notifying the Veteran as to what information and evidence was needed to satisfy the elements of a claim for increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. That letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. It further specifically informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  This letter meets the Pelegrini and Dingess/Hartman content of notice requirements (as applicable), as well as the VCAA's timing of notice requirement.  The AMC subsequently readjudicated the Veteran's claim (which would cure any notice timing errors), in a January 2013 SSOC.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and VA examination reports; as well as the additional medical evidence the Veteran submitted directly to the Board, along with a waiver, in February 2012.  Also of record and considered in connection with the appeal is the transcript of the January 2012 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf. 

As regards the Board hearing, is noted that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim.  The Veteran reported an upcoming appointment for his diabetes mellitus.  The Veterans Law Judge provided the Veteran 30 days to obtain new evidence.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  The hearing is legally sufficient.

The Board also finds that no additional RO action to further develop the record in connection with the claim, prior to appellate consideration, is required.  Consistent with the September 2012 Board remand, the AMC requested that the Veteran identify his private medical providers in an October 2012 letter.  The Veteran did not provide the requested information.  Also, the AMC associated with the claims file VA medical records from the Loma Linda VA Medical Center, and arranged for the Veteran to undergo VA examinations in October 2012, the reports of which have been associated with the claims file.   

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO and AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.   Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Rating 

The Veteran's diabetes mellitus, type II, is rated 20 percent disabling under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

Considering the pertinent evidence in light of the above, the Board finds that an initial rating greater than 20 percent for the Veteran's diabetes mellitus, type II, is not warranted at any point pertinent to this appeal.

The VA medical records clearly document that the Veteran's diabetes mellitus requires insulin.  For example, a September 9, 2004 record documents that the Veteran was on insulin, but that the Veteran did not take his insulin shots regularly.  An April 2005 VA medical provider noted that the Veteran denied being hospitalized for ketoacidosis or hypoglycemic reactions and denied being on a restricted diet.

In October 2011, the Veteran underwent a VA examination.  The Veteran reported undergoing daily shots of insulin, being on a diabetic diet and activity restrictions.  He also reported that hospitalization was required more than twice a year and two to three doctor visits a month.  The examiner did not make any findings as to the Veteran having a restricted diet or regulation of activities, but did note that the Veteran had difficulty walking secondary to his peripheral neuropathy of the lower extremities.  The examiner diagnosed the Veteran with diabetes mellitus.

During the June 2012 Board hearing, the Veteran testified that he is limited in walking due to his leg giving out.  He also reported that his medical provider wanted him to eat three meals a day and a couple of snacks and that he was insulin dependent.  He also said that that his medical provider wanted him to exercise, but that he could not exercise because his legs did not allow him to do much exercise and that he got numb if he sat for too long.  

On a July 2012 form, Dr. B.S. indicated  that the Veteran's diabetes mellitus type II/adult-onset diabetes requires insulin restricted diet and regulation of activities.  Although the form noted that the "Physician must describe regulation of activities in the remarks box below", Dr. B.S. did not provide such a description.

In October 2012, the Veteran underwent another VA examination.  The examiner diagnosed the Veteran with diabetes mellitus and noted that he had been prescribed more than one insulin shot a day.  The examiner, however, specifically found that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  The examiner further noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month and had no such episodes in the past 12 months.  The Veteran also had no progressive unintentional weight loss attributable to diabetes mellitus.  The examiner found that the Veteran's diabetes mellitus did not impact his ability to work.  

The October 2012 VA examiner noted complications of diabetes mellitus that included peripheral neuropathy and erectile dysfunction, including voiding dysfunction.  

In February 2013, Dr. B.S. added an additional statement to her previous July 2012 statement (which had indicated that the Veteran's diabetes mellitus type II/adult-onset diabetes requires insulin restricted diet and regulation of activities).  In a box on the form, Dr. B.S. hand wrote that the Veteran requires "the use of insulin to control his diabetes.  He requires to be on an ADA diet and is recommended to do exercise as a regulation of activities."  

In accordance with Note (1), the Board will first consider the Veteran's complications of diabetes.  As noted in the Introduction section of this decision, the Veteran receives noncompensable service connection for erectile dysfunction and special monthly compensation based on loss of use of a creative organ and the Veteran did not appeal those awards.  Also, the Veteran already has been awarded separate disability ratings for his complications of non proliferative diabetic retinopathy, right lower extremity peripheral neuropathy and right lower extremity peripheral artery disease.  The Veteran's appeals of those claims to the Board were dismissed in the September 2012 Board decision, in accordance with the Veteran's wishes.   

Following the September 2012 Board decision dismissing the claim for a higher rating of the peripheral neuropathy of the right lower extremity, in the March 2013 rating decision, the AMC awarded an increased the rating for peripheral neuropathy of the right lower extremity to 40 percent, effective May 10, 2005.  Additionally, the AMC, in a March 2013 rating decision, granted service connection and separately rated the Veteran for peripheral neuropathy of the left lower extremity and for the right and left upper extremities.  The Veteran did not appeal those awards.  

As the Veteran is separately rated for each of his complications of diabetes and has not appealed any decisions on those complications to the Board, no consideration of those complications is warranted as part of the current claim for a higher rating for diabetes mellitus.  Additionally, the record does not document that the Veteran has any complications of diabetes mellitus other than those for which he already receives separate disability ratings.

Turning to the criteria for a rating in excess of 20 percent for diabetes mellitus under Diagnostic Code 7913, the Board concludes, after a review of the record, that at no time since the May 10, 2005 effective date for the grant of service connection, has the Veteran's disability met the criteria for an increase to a 40 percent disability rating.  Specifically, while the evidence shows the Veteran took insulin and was instructed to maintain a diabetic diet, the majority of the evidence does not support finding that the Veteran requires regulation of activities, as definite by Diagnostic Code 7913 (regulation of activities as the avoidance of strenuous occupational and recreational activities).  38 C.F.R. § 4.119, Diagnostic Code 7913.

During his June 2012 Board hearing, the Veteran testified that his medical provider wanted him to exercise and indicated that his limitation from exercising was his leg giving out and pain and numbness.  The October 2012 VA examiner, the only VA examiner to address that question, specifically noted that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  In her July 2012 statement, and subsequently added February 2013 statement, Dr. B.S. noted that the Veteran was recommended to do exercise as regulation of activities.  

The Board finds that none of the medical evidence of record is supportive of the Veteran's claim for a higher rating.  In her initial July 2012 statement, Dr. B.S.  not that the Veteran had a regulation of activities.  However, in the statement she added to that record in February 2013, she clarified that the Veteran had a medical recommendation to exercise as regulation of activities.  As previously noted, Diagnostic Code 7913 defines regulation of activities as avoidance of strenuous occupational and recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  As such, although Dr. B.S used the phrase "regulation of activities" what the doctor actually recommended does not constitute regulation of activities within the meaning of Diagnostic Code 7913.  Indeed, Dr. B.S. indicated an encouragement of performing physical activities, rather than an avoidance of it.  

Furthermore, the October 2012 VA examiner performed an in-depth physical examination and provided an in-depth history of the Veteran's diabetes mellitus.  The VA examiner specifically found that the Veteran did not require a regulation of activities as part of medical management for diabetes mellitus.  

The probative evidence of record thus shows that the Veteran has not been requires to regulation his activities-within the  for rating purposes.  Therefore, the criteria for an increased rating for diabetes mellitus, type II, under the criteria of Diagnostic Code 7913, are not met.  As the criteria for the next higher, 40 percent, rating are not met, it follows that the criteria for an even higher rating (60 or 100 percent) likewise are not met.

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report matters within his personal knowledge, to include his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, the Veteran has complained of being limited in his activities due to his physical difficulties - reported as difficulty walking and sitting during his June 2012 Board hearing.  Even if so, however, the Board points out that, as a layperson without appropriate medical training and expertise to competently render the medical findings needed to support a higher rating, his assertions would not be considered more persuasive than the findings of a qualified medical professional-such as the October 2012 VA examiner.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to this appeal has the Veteran's service-connected diabetes mellitus been shown to be do exceptional or unusual to warrant any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the October 2007 SOC). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as 'governing norms.'  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

The Board finds that schedular criteria are adequate to rate the Veteran's diabetes mellitus at all times pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and there is no medical indication or argument that the applicable criteria are inadequate to rate the disability under consideration at any pertinent point.  Higher ratings are assignable based on more significant impairment.  As the Board has found that the schedular criteria are adequate, it need not address whether the Veteran's diabetes is exceptional or unusual, with related factors such as marked repeated hosptilization or mas The Veteran has not asserted that he has difficulty working due to his diabetes mellitus at any time pertinent to this appeal, and the October 2012 VA examiner found that the disorder did not  impact his ability to work.  Additionally, to the extent that the Veteran has complained of being limited in his activities due to his physical difficulties, the Board notes that he is separately rated for each of his extremities, including complete foot drop.  He has had a combined evaluation of 100 percent since May 2005.  

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final point, the Board notes that, although a claim for a total disability rating based on individual unemployability (TDIU) may be considered a component of a claim for higher rating  (see e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009)), here, there is no assertion or indication that the Veteran's diabetes mellitus renders him unemployable.  As such, a claim for a TDIU due to the service-connected diabetes mellitus has not reasonably been raised, and need not be addressed.  The Board again notes that the Veteran is already in receipt of a combined 100 percent evaluation for his service-connected disabilities.

For all the foregoing reasons, the Board concludes that there is no basis for staged rating of diabetes mellitus, pursuant to Fenderson, and that the claim for a higher rating for diabetes mellitus must be denied.  In reaching this decision, the Board finds that the preponderance of the evidence is against assignment of any higher rating for diabetes mellitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

An initial rating in excess of 20 percent for diabetes mellitus, type II, is denied. 


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


